Bloodworti-i, J.
1. This is the second appearance of this case in the Court of Appeals. The present motion for a new trial contains a number of grounds. Several of these were settled by the decision rendered when this case was first before this court. Barclay v. American National Ins. Co., 36 Ga. App. 447 (136 S. E. 803). None of the other grounds of the motion show any reason why the case should be tried again, and the motion for a new trial was properly overruled. 2. The request of counsel for the defendant in error that damages, as provided by section 6219 of the Civil Code of ' 1910, be awarded against the plaintiff in errpr is denied.

Judgment affirmed.


Broyles, O. J., and Lulce, J., concur.